Our world is unpredictable, and much of that unpredictability is the result of climate change. Climate change could be counterbalanced by rapid changes in our wasteful way of life, aided by technology. Clearly, although technological development — especially as it is illustrated by the rapidly developing digital technologies to which billions now have access — has a positive potential for transformation, it actually adds to the difficulties of understanding our future. This new world offers opportunities. Unfortunately, it also enhances the risks. To take advantage of the former and manage the latter, we need to take flexible and quick action, and on the global stage.
Estonia, a nation of just over 1 million inhabitants, is sensitive to the fact that those who are inherently weak — the poor, the disabled and the very young or very old — find it especially hard to cope with unpredictability. It is hard for those who have been rendered weak by discrimination, which is often the case for women and ethnic and religious minorities. Estonia itself has gone through a rapid transformation during the more than quarter century that has passed since it regained independence. As our economic and social statistics prove, we have done quite well in protecting our society’s weaker groups, while rapidly adapting and growing our economy. We know it can be done.
We suffered for a long time from the international community’s Hobbesian conviction that liberty could about bring chaos, and that bad leadership is better than no leadership. Our guiding principles have therefore been those of John Locke — the rule of law, checks and balances and individual rights. Notably, Locke had originally agreed with Hobbes, but changed his mind while on a diplomatic mission observing civil society in Brandenburg, where, as he described it, differing ideas had the right to quietly coexist. That debate has continued into modern times.
We know how to offer our know-how on empathic, inclusive development at the global discussion table. Estonia is seeking election to the Security Council for the period from 2020 to 2021. As a small State that was occupied for 50 years of its 100-year history, Estonia is sensitive to the concerns of all States and people who lack the capacity to withstand global tides. Too many States in the world are suffering from unresolved conflicts, and they are States that could take care of their own peoples and contribute at the global level if we could more quickly manage the conflicts that are holding them back or, worse, threatening to tear them apart.
The ongoing military aggression in eastern Ukraine continues to stir up conflict and cause casualties among civilians, including the loss of a member of the Organization for Security and Cooperation in Europe’s Special Monitoring Mission to Ukraine. The Crimean peninsula is still occupied, as are parts of Georgia. There are protracted conflicts in Transnistria and Nagorno Karabakh. Many countries have been torn apart by tensions that we recognized but could not dissipate in time to avoid the worst.
The world has lost half a million people in Syria. Estonia supports the International, Impartial and Independent Mechanism to Assist in the Investigation and Prosecution of Persons Responsible for the Most Serious Crimes under International Law Committed in the Syrian Arab Republic since March 2011.
We cannot overlook the escalating suffering of the people of Yemen, or ignore the fate of the Rohingya people. We must put more effort into humanitarian action to combat the hunger, diseases and epidemics looming in various countries. Our common efforts to combat famine and hunger will also be crucial in South Sudan, Somalia and Nigeria.
Not every State is mobilizing its resources, efforts and technological advances for the benefit of its people. North Korea is an acute threat to world peace.
There are also considerable risks to global stability that are no longer linked to any specific State. The risk of terrorism is metastatic. Spawned initially by the disappointments and disillusionment of people from failed and failing States, it has spread globally. The key to successfully countering terrorism and violent extremism lies in our cooperation at all levels — national, regional and global. The Secretary- General’s initiative to restructure the counter-terrorism architecture at the United Nations will render global efforts more coordinated and transparent. Effective counter-terrorism measures and the protection of human rights are mutually reinforcing, not conflicting, goals.
What I have just mentioned — and which has already been exacerbated by the real effects of climate change and, unfortunately, will be even more so in the future — has led to the highest number of displaced people the world has ever seen. As with all global challenges, the United Nations is the natural entity for working out and agreeing on a solution. Last year, we adopted the New York Declaration for Refugees and Migrants. We must address the root causes and drivers of irregular migration in order to improve border management and fight human trafficking, while also facilitating opportunities for legal migration. I would like to emphasize that the underlying basic values of our joint endeavours are humanism and solidarity. For Estonia, the importance of empathy for refugees who are fleeing the atrocities of war and destruction is a bitter lesson from our own history, when occupations and the Second World War dispersed our people around the world.
If we want to deal with the root causes of migration, we must tackle climate change, which has become the defining issue of our time. Joint efforts to combat climate change on a global scale would not be possible without the coordinating role of the United Nations and the platform offered by the United Nations Framework Convention on Climate Change (UNFCCC). We have confidence in the Fiji presidency’s ability to achieve concrete results during the twenty-third session of the Parties to the UNFCCC, to be held in November, building on last year’s achievements in Paris.
As the response led by society to the threats of climate change shows, big, universal problems can be tackled by inclusive societies. Inclusive societies are fundamental to empathic and inclusive development. However, in recent years we have witnessed a shrinking of the space available to civil society. That trend must be reversed. One of the most prominent guarantees for empathic and inclusive development in democracy and the rule of law is the mainstreaming of gender equality in all areas of life. It is a proven fact that treating women and men equally has a multiplier effect in eradicating poverty. Estonia’s welfare development plan for 2016-2023 covers policy areas from employment and social inclusion to equal opportunities for applying our talents in all walks of life. Our goal is the balanced participation of women and men at all levels of decision-making and management, in both the public and the private sectors.
We should also not forget about gender balance in conflict situations. Engaging women in the early stages of prevention, crisis resolution and peacebuilding helps to reduce the probability of a relapse into violent conflict. We should therefore encourage women’s participation in peace processes and acknowledge them as actors of change with great potential. And we must be tireless in implementing Security Council resolution 1325 (2000) and related resolutions on women and peace and security at every level. The Peacebuilding Commission’s adoption of a gender strategy last year was a major milestone on that road.
If women are to fully play their role in society, it is crucial to eliminate gender-based violence. We should ensure that its survivors are treated with dignity and that its perpetrators are held accountable for their crimes. Estonia continues to support actions that address gender- based violence and the reproductive-health needs of women and adolescent girls who are particularly vulnerable — for example, via the United Nations Population Fund in Ukraine and by supporting the #shedecides initiative. I am convinced that Secretary- General Guterres’ commendable effort to bring more women into United Nations decision-making will also be an inspiration to women globally, and have a tangible effect on United Nations policy development, making it more empathic and inclusive.
Today, the use of information technology and the Internet is part of the everyday lives of people everywhere. Estonia can share its experience on how best to utilize e-governance to achieve the Sustainable Development Goals more efficiently and cheaply. We have been organizing an event series at the United Nations with the aim of introducing the well-established benefits of our e-governance to the international community, and we sincerely hope that they will lead to concrete action and partnerships. Moreover, this summer, Estonia and Singapore launched the Group of Friends on e-Governance and Cybersecurity. The Group’s aim is to raise awareness, share best practices and promote capacity-building, at a time when such topics are becoming increasingly important at the United Nations level.
Digital change is everywhere. Its biggest effect right now is its ability to make geography obsolete. Attacks via cyberspace know no limits. Friendships and partnerships formed in the cybersphere know no borders. Globally, all these things diminish the distance between us. A digitally enhanced global civil society functions better if States provide their people with safe ways to communicate digitally. In the analogue world, it is easy to identify ourselves even to people we do not know, because States have provided us with passports. We need similar identification for the cybersphere, and yet too few Governments provide the means for safe identification. They should catch up and ensure that their people are protected and able to conduct transactions and communicate safely online.
Our greater dependence on electronic services has brought greater vulnerability in cyberspace, but that does not mean that we can, or should try, to stop digital progress. We should continue our efforts to analyse how international law applies to the use of information and communications technology, particularly with regard to the principle of due diligence, countermeasures, the potential application of the right to self-defence and international humanitarian law. I call on all States that have not yet done so to accede to the Council of Europe Convention on Cybercrime. I would also like to underline the statement of the Freedom Online Coalition, expressing deep concern about the growing trend in intentional State-sponsored disruptions both of access to information online and its dissemination. No one should be denied the right to peaceful assembly or to freedom of association, opinion or expression, whether in real life or online.
In order to address all of those challenges successfully, we need a strong United Nations. Estonia welcomes the Secretary-General’s agenda for United Nations reform and strongly supports efforts to link reform of the United Nations peace and security architecture with reform of its development system. We welcome the emphasis on conflict prevention and peacebuilding, which renders societies resilient to vulnerabilities.
Estonia’s chairmanship of the Second Committee is firmly guided by the principles of inclusivity and empathy. It is in our common interests to ensure that the Second Committee tackles the global challenges
that fall under its remit. We count on members’ good faith in achieving that.
As a member of the Accountability, Coherence and Transparency group, Estonia has been working closely with a number of countries to improve the working methods of the Security Council, and the functioning of the United Nations as a whole. We need empathy and inclusivity, including in the Security Council. That is why Estonians hope that our first-time candidature for a non-permanent member seat for the period 2020-2021 will be successful. We regained independence 26 years ago, but we already have 22 years of participation in United Nations peacekeeping under our belt. As a small country, we care for all those who are vulnerable in the world. As a digital society, we are a story of hope and of rapid transformation from a poor country recovering from occupation to one that is able to provide for its own citizens and contribute to multilateral cooperation. Again, as a digital State, we consider transparency and being close to people as obligations of a State. We are adamant supporters of rules-based decision-making and clarity of process. We are with those who want to make the United Nations more nimble in order to face the challenges of the twenty-first century.